Citation Nr: 1419836	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  98-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in November 1997 by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA), that denied service connection for a psychiatric disability, to include PTSD.  

In October 2004, the Veteran failed to appear for a personal hearing before a Veterans Law Judge and the request for hearing is considered withdrawn.  

In a July 2009 decision, the Board denied the claim for service connection for a psychiatric disability, to include PTSD.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In a February 2010 Order, the Court vacated the portion of the July 2009 Board decision that denied service connection for a psychiatric disability and remanded the case to the Board pursuant to a Joint Motion for Partial Remand.

In June 2010, the Board remanded the appeal to the RO for additional development.


REMAND

The Veteran claims entitlement to service connection for a psychiatric disability, to included PTSD, related to him witnessing the death of a fellow service member, the death of child crushed by a truck, and an incident in which he claims his drink was spiked with an unknown substance while he was stationed in Korea.

The Veteran has been diagnosed with PTSD and major depression, by VA medical personnel.  However, the Veteran claimed in-service stressors have not been verified by any corroborating evidence and VA has made numerous efforts to obtain records of those claimed incidents.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).

In addition, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of psychiatric symptoms during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate any current psychiatric disability to service.  Accordingly, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. (2006).  This remand will allow service connection for any and all current psychiatric disabilities to be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In September 2013, the Veteran submitted a statement reporting that his PTSD preexisted service.

The Board finds that the Veteran's recently submitted statement claiming that his diagnosed PTSD preexisted service presents a new factual basis that requires a VA examination to establish a more precise picture of the Veteran's disability and the etiology of any psychiatric disability found.  Therefore, the Board finds that additional development in necessary to address whether to Veteran has any psychiatric disabilities that are related to service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a psychiatrist to determine the etiology of any diagnosed psychiatric disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  In offering each opinion, the examiner must specifically acknowledge and consider the lay evidence of the Veteran as to his psychiatric symptoms.  In addition, the examiner is requested to reconcile the medical opinions of record.  The examiner should provide the following:

(a)  Identify all psychiatric diagnoses, including reconciling past diagnoses, and provide a full multiaxial diagnosis pursuant to DSM-V.

(b)  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-V.

(c)  Opine whether the Veteran had any psychiatric disability, to include PTSD, that clearly and unmistakably (undebatably) existed prior to entry into service. 

(d)  If the Veteran had a psychiatric disability that clearly and unmistakably existed prior to entry into service, the examiner should state whether there is clear and unmistakable (undebatable) evidence that the preexisting psychiatric disability did not increase in severity during service.

(e)  If any psychiatric disability underwent an increase in disability during service, was the increase in disability beyond the natural progress of the disease? 

(f)  If any diagnosed psychiatric disability did not clearly and unmistakably exist prior to service, the examiner should opine whether it is at least as likely as not (50 percent probability or higher) that any diagnosed psychiatric disability had its onset during service, or is it related to any event of service, to include the events described by the Veteran in service. 

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

